Title: To George Washington from William Heath, 8 June 1783
From: Heath, William
To: Washington, George


                  
                     Sir,
                     Newburgh June 8: 1783.
                  
                  I am so engaged in getting off the furloughed men and in the new arrangment of the Massachusetts line as not to be able to pay my respects this day at head quarters—which I pray your excellency to excuse.
                  The arrangement of the four Massachusetts regiments is not compleated—there are five or six captains wanting and more lieutenants returned to continue than will be necessary—Some rule must be adopted to decide in the case—and I wish your excellency’s directions this evening or to-morrow morning if agreeable.  As the captains cannot complete their number by agreement, suppose the number wanting to complete should be taken from the eldest of the grade, with leave to exchange with those younger if they can, should be adopted—and with the lieutenants striking off the surplus number of the youngest, unless they will consent to stay and act as third officers in a company, in which case, to be permitted to exchange with ensigns, some of whom wish to retire.
                  I will also thank your excellency for information whether after the four regiments are officered, the officers who are to retire or remain with the army conformably to the general order of the 6. instant, are to have written furloughs, or are to be at liberty on the order before mentioned, or some further order is intended to be issued respecting them.  Some who wish to retire soon are making enquiries—A general answer will prevent many particular applications on the subject.
                  Some of the officers have waiters who are three years men, who are but little acquainted with the duty of soldiers—Where the officers retire or are sent with the furloughed men—shall they where their waiters are of this discription, be allowed to take them?  I have the honor to be, with the greatest respect, Your Excellency’s Most obedient servant,
                  
                     W. Heath
                     
                  
               